Exhibit 10.2

 

M.D.C. HOLDINGS, INC.

2011 STOCK OPTION PLAN

FOR NON-EMPLOYEE DIRECTORS

(Adopted January 24, 2011)

(Approved by the Company’s stockholders on April 27, 2011)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page   1.  

INTRODUCTION

     1     

1.1

  

Establishment

     1     

1.2

  

Purpose

     1    2.  

DEFINITIONS

     1    3.  

PLAN ADMINISTRATION

     4     

3.1

  

General

     4     

3.2

  

Delegation by the Board

     4     

3.3

  

Professional Assistance and Good Faith Actions

     5     

3.4

  

Limitations on Authority

     5     

3.5

  

No Liability

     5     

3.6

  

Book Entry

     5    4.  

STOCK SUBJECT TO THE PLAN

     5     

4.1

  

Number of Shares

     5     

4.2

  

Share Counting

     5    5.  

ELIGIBILITY AND PARTICIPATION

     5    6.  

STOCK OPTIONS

     6     

6.1

  

Grant of Options

     6     

6.2

  

Option Agreement

     6     

6.3

  

Exercise of Option

     6     

6.4

  

Transferability

     7     

6.5

  

Family Transfers

     7     

6.6

  

Rights of Holders of Options

     7    7.  

TAX WITHHOLDING

     8    8.  

PARACHUTE LIMITATIONS

     8    9.  

EFFECT OF CHANGES IN CAPITALIZATION

     9     

9.1

  

Changes in Stock

     9     

9.2

  

Change of Control

     9     

9.3

  

Reorganization in Which the Company Is the Surviving Entity and in Which No
Change of Control Occurs

     9     

9.4

  

Adjustment

     10     

9.5

  

No Limitations on the Company

     10    10.  

REQUIREMENTS OF LAW

     10     

10.1

  

General

     10     

10.2

  

Rule 16b-3

     11    11.  

GENERAL PROVISIONS

     11     

11.1

  

Disclaimer of Rights

     11     

11.2

  

Nontransferability of Options

     11     

11.3

  

Changes in Accounting or Tax Rules

     11     

11.4

  

Nonexclusivity of the Plan

     12     

11.5

  

Captions

     12   

 

i



--------------------------------------------------------------------------------

              Page    

11.6

  

Other Option Agreement Provisions

     12     

11.7

  

Severability

     12     

11.8

  

Governing Law

     12     

11.9

  

Section 409A

     12    12.  

AMENDMENT, MODIFICATION AND TERMINATION

     12     

12.1

  

Amendment, Modification, and Termination

     12     

12.2

  

Options Previously Granted

     13    13.  

DURATION

     13    14.  

EXECUTION

     13   

 

ii



--------------------------------------------------------------------------------

M.D.C. HOLDINGS, INC.

2011 STOCK OPTION PLAN

FOR NON-EMPLOYEE DIRECTORS

 

1.

INTRODUCTION

1.1 Establishment. M.D.C. Holdings, Inc., a Delaware corporation (the
“Company”), hereby establishes the M.D.C. Holdings, Inc. 2011 Stock Option Plan
For Non-Employee Directors (the “Plan”). The Plan permits the grant of
Non-Qualified Stock Options (as defined herein) in accordance with the terms
hereof.

1.2 Purpose. The Plan is intended to enhance the Company’s ability to attract
and retain highly qualified directors and to motivate such persons to serve the
Company and its Affiliates (as defined herein) by providing to such persons an
opportunity to acquire or increase a direct proprietary interest in the future
success of the Company.

 

2.

DEFINITIONS

For purposes of interpreting the Plan and related documents (including Option
Agreements), the following definitions shall apply:

2.1 “Affiliate” means with respect to the Company, (i) any company or other
trade or business that controls, is controlled by or is under common control
with the Company within the meaning of Rule 405 of Regulation C under the
Securities Act, including without limitation, any Subsidiary, and (ii) any
corporation or other entity controlling, controlled by, or under common control
with the Company, including any member of an affiliated group of which the
Company is a common parent corporation or subsidiary corporation (within the
meaning of Section 424 of the Code).

2.2 “Benefit Arrangement” means as defined in Section 8.

2.3 “Board” or “Board of Directors” means the board of directors of M.D.C.
Holdings, Inc.

2.4 “Business Combination” means as defined in Section 2.6.

2.5 “Cause” means, as determined by the Board and unless otherwise provided in
an employment, consulting or other services agreement, if any, between the
Non-Employee director and the Company, (i) any willful breach of any material
written policy of the Company or an Affiliate that is materially detrimental to
the Company or the Affiliate; (ii) engaging in any conduct involving moral
turpitude that is materially detrimental to the Company or an Affiliate,
including, but not limited to, misappropriation or conversion of assets of the
Company or an Affiliate (other than immaterial assets); (iii) a conviction of or
entry of a plea of nolo contendere to a felony; or (iv) a material breach by the
Non-Employee director of any term of any confidentiality agreement between the
Non-Employee director and the Company or an Affiliate. No act or failure to act
by the Non-Employee director shall be deemed “willful” if done, or omitted to be
done, by him or her in good faith and with the reasonable belief that his or her
action or omission was in the best interest of the Company or an Affiliate.

2.6 “Change of Control” means and shall be deemed to have occurred upon the
occurrence of:

(a) the acquisition by any individual, entity, or group (within the meaning of
Sections 13(d)(3) or 14(d)(2) of the Exchange Act (a “Person”) of “beneficial
ownership” (within the

 

1



--------------------------------------------------------------------------------

meaning of Rule 13d-3 promulgated under the Exchange Act) of more than 50% of
the combined voting power of the Company’s then outstanding securities entitled
to vote generally in the election of directors;

(b) the individual directors of the Board as of the Effective Date (the
“Incumbent Directors”) cease to constitute at least half of the Board within a
twelve-month period; provided, however, that for purposes of this paragraph, any
new director whose election by the Board or nomination for election by the
Company’s stockholders was approved by a vote of at least a of two-thirds of the
Incumbent Directors at the beginning of such twelve-month period shall be
considered an Incumbent Director;

(c) consummation, in one transaction or a series of related transactions, of a
reorganization, merger, or consolidation of the Company or sale or other
disposition, direct or indirect, of all or substantially all of the assets of
the Company (a “Business Combination”), in each case, unless, following such
Business Combination, the Persons who were the “beneficial owners” of
outstanding voting securities of the Company immediately prior to such Business
Combination “beneficially own,” by reason of such ownership of the Company’s
voting securities immediately before the Business Combination, more than 50% of
the combined voting power of the company resulting from such Business
Combination (including, without limitation, a company which as a result of such
transaction owns the Company or all or substantially all of the Company’s assets
either directly or through one or more subsidiaries) in substantially the same
proportions as their ownership of the outstanding voting securities of the
Company immediately prior to such Business Combination; or

(d) approval by those Persons holding the voting securities of the Company of a
complete liquidation or dissolution of the Company.

Notwithstanding the foregoing, solely with respect to any Option that is subject
to Section 409A of the Code and payable upon a Change of Control, the term
“Change of Control” shall mean an event described in one or more of the
foregoing provisions of this definition, but only if it also constitutes a
“change in control event” within the meaning of Treas. Reg.
Section 1.409A-3(i)(5).

2.7 “Code” means the Internal Revenue Code of 1986, as amended, and the
regulations, interpretations, and administrative guidance issued thereunder.

2.8 “Committee” means the Compensation Committee of the Board.

2.9 “Company” means M.D.C Holdings, Inc., a Delaware corporation.

2.10 “Corporate Event” means an event described in Section 9.1.

2.11 “Effective Date” means the effective date of the Plan, which is the date
the Plan was approved by the stockholders of the Company, and no Options may be
awarded after the tenth anniversary of the Effective Date.

2.12 “Employee” means any individual who is a common-law employee of the Company
or an Affiliate determined in accordance with the Company’s standard personnel
policies and practices.

2.13 “Exchange Act” means the U.S. Securities Exchange Act of 1934, as it may be
amended from time to time, or any successor act thereto.

 

2



--------------------------------------------------------------------------------

2.14 “Exercise Price” means the price at which a share of Stock may be purchased
pursuant to the exercise of an Option.

2.15 “Fair Market Value” means the value of a share of Stock as of a particular
day, determined as follows: (a) the closing sale price reported for such share
on the national securities exchange or national market system on which such
stock is principally traded, or if no sale of shares is reported for such day,
on the next preceding day on which a sale was reported, or (b) if the shares of
Stock are not then listed on a national securities exchange or national market
system, or the value of such shares is not otherwise determinable, such value as
determined by the Committee in good faith in its sole discretion consistent with
the requirements under Section 409A of the Code.

2.16 “Family Member” means a person who is a spouse, former spouse, child,
stepchild, grandchild, parent, stepparent, grandparent, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother, sister,
brother-in-law, or sister-in-law, including adoptive relationships, of the
Participant, a trust in which any one or more of these persons (or the
Participant) in the aggregate have more than fifty percent (50%) of the
beneficial interest, a foundation in which any one or more of these persons (or
the Participant) in the aggregate control the management of assets, and any
other entity in which one or more of these persons (or the Participant) in the
aggregate own more than fifty percent (50%) of the voting interests; provided,
however, that to the extent required by applicable law, the term Family Member
shall be limited to a person who is a spouse, former spouse, child, stepchild,
grandchild, parent, stepparent, grandparent, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother, sister, brother-in-law, or sister-in-law,
including adoptive relationships, of the Participant or a trust or foundation
for the benefit of any one or more of these persons.

2.17 “Grant Date” means August 1st, the date each year that Options are
automatically granted to Non-Employee Directors.

2.18 “Incentive Stock Option” means a type of option to purchase shares of stock
designated as an Incentive Stock Option and that is intended to meet the
requirements of Section 422 of the Code.

2.19 “Incumbent Directors” means as defined in Section 2.6.

2.20 “Minimum Statutory Withholding” means as defined in Section 7.

2.21 “Non-Employee” means a person that is not an Employee.

2.22 “Non-Qualified Stock Option” means any Option other than an Incentive Stock
Option.

2.23 “Option” means an option to purchase one or more shares of Stock at a
stated or formula price for a specified period of time. An Option granted under
the Plan shall be a Non-Qualified Stock Option.

2.24 “Option Agreement” means the written or electronic agreement setting forth
the terms and conditions applicable to each Option. The Option Agreement is
subject to the terms and conditions of the Plan. In the event of any
inconsistency between the provisions of the Plan and any Option Agreement, the
provisions of the Plan shall govern, except to the extent the Plan would be
considered to provide an additional benefit as determined under Section 409A of
the Code.

2.25 “Other Agreement” means as defined in Section 8.

 

3



--------------------------------------------------------------------------------

2.26 “Parachute Payment” means as defined in Section 8.

2.27 “Participant” means any eligible Non-Employee director of the Company who
is granted an Option under the Plan.

2.28 “Person” means as defined in Section 2.6.

2.29 “Plan” means this M.D.C. Holdings, Inc. 2011 Stock Option Plan For
Non-Employee Directors, as amended from time to time.

2.30 “Securities Act” means the U.S. Securities Act of 1933, as it may be
amended from time to time, or any successor act thereto.

2.31 “Stock” or “Common Stock” means a share of M.D.C. Holdings, Inc., common
stock, $0.01 par value per share.

2.32 “Substitute Options” means Options granted in substitution for, or in
assumption of, outstanding Options previously granted by an entity acquired by
the Company or a Subsidiary or an Affiliate or with which the Company or
Subsidiary or Affiliate combines. The terms and conditions of any Substituted
Options shall comply with the requirements for substitutions of Options made in
connection with a corporate transaction or certain other adjustments that are
not treated as modifications under Treas. Reg. Section 1.424-1 and Section 409A
of the Code, as applicable.

 

3.

PLAN ADMINISTRATION

3.1 General. The Plan shall be administered by the Board, which shall have full
power and authority to take all actions and to make all determinations as are
required or permitted under the Plan. The Board shall conduct the general
administration of the Plan in accordance with its provisions. The Board’s duties
and powers shall include, but be limited to, the power to interpret the Plan and
the Option Agreements, to correct any defect, supply any omission or reconcile
any inconsistency in the Plan or in any Option Agreement, to determine the right
of all Non-Employee directors and other interested persons hereunder, and to
adopt such rules for the administration, interpretation and application of the
Plan as are consistent therewith and to interpret, amend or revoke any such
rules.

3.2 Delegation by the Board. The Board may, from time to time, delegate, to the
Committee, the power and authority to document Options under the Plan to
specified groups of eligible individuals, subject to such restrictions and
conditions as the Board, in its sole discretion, may impose. The delegation
shall be as broad or as narrow as the Board shall determine. To the extent that
the Board has delegated the authority to determine certain terms and conditions
of an Option, all references in the Plan to the Board’s exercise of authority in
determining such terms and conditions shall be construed to include the
Committee to the extent the Board has delegated the power and authority to make
such determination. However, any delegation (a) shall not result in the loss of
an exemption under Rule 16b-3(d) for Options granted to Participants subject to
Section 16 of the Exchange Act in respect of the Company, (b) will not cause
Options intended to qualify as “performance-based” compensation under Code
Section 162(m) to fail to so qualify, (c) will not result in a related-person
transaction with an executive officer required to be disclosed under Item 404(a)
of Regulation S-K (in accordance with Instruction 5.a.ii thereunder) under the
Exchange Act and (d) shall be permitted under Section 157 and other applicable
provisions of the Delaware General Corporation Law.

 

4



--------------------------------------------------------------------------------

3.3 Professional Assistance and Good Faith Actions. All expenses and liabilities
incurred by members of the Board or Committee in connection with the
administration of the Plan shall be borne by the Company. The Board may employ
attorneys, consultants, accountants, appraisers, brokers or other persons. The
Board, the Committee, the Company and its officers shall be entitled to rely
upon the advice, opinions or valuations of any such persons. All action taken
and all interpretations and determinations made by the Board or the Committee in
good faith shall be final and binding upon all Non-Employee directors, the
Company and all other interested persons.

3.4 Limitations on Authority. The Board and the Committee shall, in exercising
discretion under the Plan, comply with all contractual and legal obligations of
the Company, the Board or the Committee in effect from time to time, whether
contained in the Company’s charter, bylaws, or other binding contract, or in the
Committee’s charter, or in applicable law.

3.5 No Liability. No member of the Board or of the Committee shall be liable for
any action or determination or interpretation made in good faith with respect to
the Plan, any Option or any Option Agreement.

3.6 Book Entry. Notwithstanding any other provision of this Plan to the
contrary, the Company may elect to satisfy any requirement under this Plan for
the delivery of stock certificates through the use of electronic or other forms
of book-entry including, but not limited to, uncertificated forms maintained
electronically.

 

4.

STOCK SUBJECT TO THE PLAN

4.1 Number of Shares. Subject to adjustment as provided in Section 9, the
maximum number of shares of Stock available for issuance under the Plan shall be
1,000,000 shares. Stock issued or to be issued under the Plan shall be
authorized but unissued shares; or, to the extent permitted by applicable law,
issued shares that have been reacquired by the Company.

4.2 Share Counting. The Board may adopt reasonable counting procedures to ensure
appropriate counting, avoid double counting and make adjustments in accordance
with Section 9. If the Exercise Price of any Option granted under the Plan, or
if pursuant to Section 7 the tax withholding obligation of any Participant with
respect to an Option, is satisfied by tendering shares of Stock to the Company
or by withholding shares of Stock, the number of shares of Stock issued net of
the shares of Stock tendered or withheld shall be deemed delivered for purposes
of determining the maximum number of shares of Stock available for delivery
under the Plan. To the extent that an Option under the Plan is canceled,
expired, forfeited, settled in cash, settled by issuance of fewer shares than
the number underlying the Option, or otherwise terminated without delivery of
shares to the Participant, the shares of Stock retained or returned to the
Company will also be available under the Plan.

 

5.

ELIGIBILITY AND PARTICIPATION

Subject to the provisions of this Plan, the Non-Employee directors on the
Effective Date and each Non-Employee director elected thereafter shall be
eligible to receive Options to purchase Stock in accordance with Section 6;
provided, however, to the extent required under Section 409A of the Code, an
Affiliate of the Company shall include only an entity in which the Company
possesses at least twenty percent (20%) of the total combined voting power of
the entity’s outstanding voting securities

 

5



--------------------------------------------------------------------------------

or such other threshold ownership percentage permitted or required under
Section 409A of the Code. A Non-Employee director may receive more than one
Option grant, subject to such restrictions as are provided herein.

 

6.

STOCK OPTIONS

6.1 Grant of Options. Subject to the provisions of this Plan, Options shall be
granted on the first day of each August during the term of this Plan to each
Non-Employee director with the right to purchase 25,000 shares of Stock.

6.2 Option Agreement. Each Option granted under the Plan shall be evidenced by
an Option Agreement that shall specify the Exercise Price, the number of shares
of Stock covered by the Option as provided in Section 6.1, the maximum term of
the Option, and such other provisions as the Board shall determine, consistent
with the terms of this Section 6.2. In the event of any inconsistency between
the terms of this Plan and an Option Agreement entered into hereunder, the terms
of the Plan, specifically this Section 6.2, shall govern. The Option Agreement
shall provide that all Options are fully vested at grant and will become
exercisable six months after grant, such exercisability being subject to any
equity ownership guidelines or other requirements established by the Board and
stated in the Option Agreement.

(a) Exercise Price. The Exercise Price for each Option shall be the Fair Market
Value and shall be specified in the Option Agreement. The Exercise Price shall
be not less than one hundred percent (100%) of the Fair Market Value of a share
of Stock on the Grant Date; provided, however, that the foregoing minimum
Exercise Price shall not apply to Substitute Options. In no case shall the
Exercise Price of any Option be less than the par value of a share of Stock.

(b) Number of Shares. Each Option Agreement shall state that it covers that
specified number of shares of Stock set forth in Section 6.1, subject to the
adjustments, if any, provided for in Section 9.4.

(c) Term. Each Option shall terminate on its tenth (10th) anniversary and all
rights to purchase shares of Stock shall expire on the tenth (10th) anniversary
of the Grant Date, unless terminated sooner pursuant to subsection (d) below.

(d) Commencement of Exercisability and Restrictions on Exercise. Each Option
granted shall be exercisable at any time six months after the Option is granted,
subject to this subsection (d). Each Option shall terminate if the Participant
is removed as a director of the Company during the Option Period for Cause (as
interpreted and determined by the Board). The Option shall be void thereafter
for all purposes. If the Participant dies during the Option Period while serving
as a director, the Option may by exercised by those empowered to do so under the
Participant’s will or by the then applicable laws of descent and distribution at
any time during the term of the Option following the Participant’s death but not
thereafter.

6.3 Exercise of Option.

(a) Manner of Exercise. An Option granted hereunder shall be exercised, in whole
or in part, by providing written or electronic notice, on a form provided by the
Company, to a recipient designated by the Company, specifying the number of
shares of Stock to be purchased and accompanied by full payment of the Exercise
Price for the shares and satisfaction of any tax withholding requirements.

 

6



--------------------------------------------------------------------------------

(b) Payment. A condition to the issuance or other delivery of shares of Stock as
to which an Option shall be exercised shall be the payment of the Exercise Price
and satisfaction of any tax withholding requirements. The Exercise Price of an
Option shall be payable to the Company in full, in any method permitted under
the Option Agreement, including: (i) in cash or in cash equivalents acceptable
to the Company; (ii) by tendering unrestricted shares of Stock already owned by
the Participant (for at least six (6) months or such other period as may be
required by the Committee in order to comply with applicable law and to avoid
adverse accounting consequences) on the date of surrender to the extent the
shares of Stock have a Fair Market Value on the date of surrender equal to the
aggregate Exercise Price of the shares as to which such Option shall be
exercised, (iii) any other method approved or accepted by the Committee in its
sole discretion, including, but not limited to a cashless (broker-assisted)
exercise, if permitted, or (iv) any combination of the foregoing. Unless
otherwise determined by the Committee, all payments under all of the methods
indicated above shall be paid in United States dollars.

(c) Delivery of Shares. Promptly after the exercise of an Option by a
Participant and the payment in full of the Exercise Price, such Participant
shall be entitled to the issuance of certificates or uncertificated shares
evidencing such Participant’s ownership of the shares of Stock purchased upon
exercise of the Option. Notwithstanding any other provision of this Plan to the
contrary, the Company may elect to satisfy any requirement under this Plan for
the delivery of certificates through the use of electronic or other forms of
book-entry.

6.4 Transferability. Except as provided in Section 6.5, during the lifetime of a
Participant, only the Participant (or, in the event of legal incapacity or
incompetency, the Participant’s guardian or legal representative) may exercise
an Option. Except as provided in Section 6.5, no Option shall be assignable or
transferable by the Participant to whom it is granted, other than by will or the
laws of descent and distribution.

6.5 Family Transfers. If authorized in the applicable Option Agreement, a
Participant may transfer, not for value, all or part of an Option to any Family
Member; provided, however, such a transfer must be accompanied by an executed
tax agreement prepared by the Company. For the purpose of this Section 6.5, a
“not for value” transfer is a transfer which is (i) a gift, (ii) a transfer
under a domestic relations order in settlement of marital property rights; or
(iii) unless applicable law does not permit such transfers, a transfer to an
entity in which more than fifty percent (50%) of the voting interests are owned
by Family Members (or the Participant) in exchange for an interest in that
entity. Following a transfer under this Section 6.5, any such Option shall
continue to be subject to the same terms and conditions as were applicable
immediately prior to transfer. Subsequent transfers of transferred Options are
prohibited except to the original Participant or Family Members of the original
Participant in accordance with this Section 6.5 or by will or the laws of
descent and distribution.

6.6 Rights of Holders of Options. Unless otherwise stated in the applicable
Option Agreement, an individual holding or exercising an Option shall have none
of the rights of a stockholder of the Company (for example, the right to receive
cash or dividend payments or distributions attributable to the subject shares of
Stock or to direct the voting of the shares of Stock) until the shares of Stock
covered thereby are fully paid and issued to such individual. Except as provided
in Section 9 hereof, no adjustment shall be made for dividends, distributions or
other rights for which the record date is prior to the date of such issuance.

 

7



--------------------------------------------------------------------------------

7.

TAX WITHHOLDING

The Company or any Affiliate, as the case may be, shall have the right to deduct
from payments of any kind otherwise due to a Participant any federal, state, or
local taxes, domestic or foreign, of any kind required by law with respect to
the vesting of or other lapse of restrictions applicable to Options or upon the
issuance of any shares of Stock or payment of any kind upon the exercise of any
Options. At the time of such vesting, lapse, payment, or exercise, the
Participant shall pay to the Company or Affiliate, as the case may be, any
amount that the Company or Affiliate may reasonably determine to be necessary to
satisfy such withholding obligation.

Subject to the prior approval of the Company or the Affiliate, which may be
withheld by the Company or the Affiliate, as the case may be, in its sole
discretion, the Participant may elect to have shares of Stock withheld or to
deliver shares to satisfy the minimum statutory withholding rates for federal,
state and local income taxes that are applicable to supplemental taxable income
(“Minimum Statutory Withholding”) obligations. The Participant may elect to
satisfy Minimum Statutory Withholding obligations, in whole or in part, (i) by
causing the Company or the Affiliate to withhold shares of Stock otherwise
issuable to the Participant or (ii) by delivering to the Company or the
Affiliate shares of Stock already owned by the Participant (for at least six
(6) months or such other period as may be required by the Committee in order to
comply with applicable law and to avoid adverse accounting consequences). The
shares of Stock so delivered or withheld shall have an aggregate Fair Market
Value not in excess of such withholding obligations. The Fair Market Value of
the shares of Stock used to satisfy such withholding obligation shall be
determined by the Committee as of the date that the amount of tax to be withheld
is to be determined. A Participant who has made an election pursuant to this
Section 7 may satisfy his or her withholding obligation only with shares of
Stock that are not subject to any repurchase, forfeiture, unfulfilled vesting,
or other similar requirements.

 

8.

PARACHUTE LIMITATIONS

Notwithstanding any other provision of this Plan or of any other agreement,
contract, or understanding heretofore or hereafter entered into by a Participant
with the Company or any Affiliate, except an agreement, contract, or
understanding that expressly or impliedly modifies or excludes application of
this Section 8 (an “Other Agreement”), and notwithstanding any formal or
informal plan or other arrangement for the direct or indirect provision of
compensation to the Participant (including groups or classes of participants or
beneficiaries of which the Participant is a member), whether or not such
compensation is deferred, is in cash, or is in the form of a benefit to or for
the Participant (a “Benefit Arrangement”), if the Participant is a “disqualified
individual,” as defined in Section 280G(c) of the Code, any Options held by that
Participant and any right to receive any payment or other benefit under this
Plan shall not become exercisable or vested (i) to the extent that such right to
exercise, vesting, payment, or benefit, taking into account all other rights,
payments, or benefits to or for the Participant under this Plan, all Other
Agreements, and all Benefit Arrangements, would cause any payment or benefit to
the Participant under this Plan to be considered a “parachute payment” within
the meaning of Section 280G(b)(2) of the Code as then in effect (a “Parachute
Payment”) and (ii) if, as a result of receiving a Parachute Payment, the
aggregate after-tax amounts received by the Participant from the Company under
this Plan, all Other Agreements, and all Benefit Arrangements would be less than
the maximum after-tax amount that could be received by the Participant without
causing any such payment or benefit to be considered a Parachute Payment. In the
event that the receipt of any such right to exercise, vesting, payment, or
benefit under this Plan, in

 

8



--------------------------------------------------------------------------------

conjunction with all other rights, payments, or benefits to or for the
Participant under any Other Agreement or any Benefit Arrangement would cause the
Participant to be considered to have received a Parachute Payment under this
Plan that would have the effect of decreasing the after-tax amount received by
the Participant as described in clause (ii) of the preceding sentence, then the
Committee shall have the right, in its sole discretion, to designate those
rights, payments, or benefits under this Plan, any Other Agreements, and any
Benefit Arrangements to be reduced or eliminated so as to avoid having the
payment or benefit to the Participant under this Plan be deemed to be a
Parachute Payment.

 

9.

EFFECT OF CHANGES IN CAPITALIZATION

9.1 Changes in Stock. The maximum number of shares of Stock for which Options
may be granted under the Plan as set forth in Section 4.1 shall be
proportionately increased or decreased for any increase or decrease in the
number of shares of Stock on account of any recapitalization, reclassification,
split, reverse split, combination, exchange, dividend or other distribution
payable in shares of Stock, or for any other increase or decrease in such shares
of Stock effected without receipt of consideration by the Company occurring
after the Effective Date (any such event hereafter referred to as a “Corporate
Event”). In addition, subject to the exception set forth in the second sentence
of Section 9.4, the number and kind of shares for which Options are outstanding
shall be proportionately increased or decreased for any increase or decrease in
the number of shares of Stock on account of any Corporate Event. Any such
adjustment in outstanding Options shall not increase the aggregate Exercise
Price payable with respect to shares that are subject to the unexercised portion
of an outstanding Option, and the adjustment shall comply with the requirements
under Section 409A of the Code. The conversion of any convertible securities of
the Company shall not be treated as an increase in shares effected without
receipt of consideration. Notwithstanding the foregoing, in the event of any
distribution to the Company’s stockholders of securities of any other entity or
other assets (including an extraordinary cash dividend but excluding a
non-extraordinary dividend payable in cash or in stock of the Company) without
receipt of consideration by the Company, the Company shall proportionately
adjust (i) the number and kind of shares subject to outstanding Options and/or
(ii) the Exercise Price per share of outstanding Options to reflect such
distribution. Notwithstanding the foregoing, upon the occurrence of any event or
transaction contemplated in this Section 9.1, any changes contemplated herein
shall be modified to the minimum extent necessary, in the sole discretion of the
Committee, to avoid any tax that may otherwise become due under Section 409A of
the Code.

9.2 Change of Control. Subject to the exception set forth in the second sentence
of Section 9.4, upon a Change of Control, the Committee, in its sole discretion,
may take any of the following actions with respect to Options as of the date of
the Change of Control: (i) provide that any or all such outstanding Options
shall remain fully exercisable, and/or payable or (ii) take such further
actions, if any, as it deems necessary or desirable with respect to any Options,
including, without limitation, providing that such Options are fully exercisable
or providing that the holders thereof shall receive a cash payment in exchange
for the cancellation of such Options. The Committee need not take the same
action with respect to all outstanding Options or to all outstanding Options of
the same type.

9.3 Reorganization in Which the Company Is the Surviving Entity and in Which No
Change of Control Occurs. Subject to the exception set forth in the second
sentence of Section 9.4, if the Company shall be the surviving entity in any
reorganization, merger, or consolidation of the Company with one or more other
entities and in which no Change of Control occurs, any Option theretofore made
pursuant to the Plan shall pertain to and apply solely to the securities to
which a holder of the number of securities subject to such Option would have
been entitled immediately following such

 

9



--------------------------------------------------------------------------------

reorganization, merger, or consolidation, and, in the case of Options, with a
corresponding proportionate adjustment of the Exercise Price per share so that
the aggregate Exercise Price thereafter shall be the same as the aggregate
Exercise Price of the shares of Stock remaining subject to the Option
immediately prior to such reorganization, merger, or consolidation. Subject to
any contrary language in an Option Agreement evidencing any other Option, any
restrictions applicable to such Option shall apply as well to any replacement
shares of Stock received by the Participant as a result of the reorganization,
merger or consolidation. Notwithstanding the foregoing, upon the occurrence of
any event or transaction contemplated in this Section 9.3, any changes
contemplated herein shall be modified to the minimum extent necessary, in the
sole discretion of the Committee, to avoid any tax that may otherwise become due
under Section 409A of the Code.

9.4 Adjustment. Adjustments under Section 9 related to shares of Stock or
securities of the Company shall be made by the Board, whose determination in
that respect shall be final, binding and conclusive. The Board may provide in
the Option Agreements at the time of grant of an Option, or any time thereafter
with the consent of the Participant, for different provisions to apply to an
Option in place of those described in Sections 9.1, 9.2 and 9.3. Notwithstanding
the foregoing, any different provisions or changes to provisions contemplated
herein shall be modified to the minimum extent necessary, in the sole discretion
of the Committee, to avoid any tax that may otherwise become due under
Section 409A of the Code.

9.5 No Limitations on the Company. The making of Options pursuant to the Plan
shall not affect or limit in any way the right or power of the Company to make
adjustments, reclassifications, reorganizations, or changes of its capital or
business structure or to merge, consolidate, dissolve, or liquidate, or to sell
or transfer all or any part of its business or assets.

 

10.

REQUIREMENTS OF LAW

10.1 General. The Company shall not be required to issue or sell any shares of
Stock under any Option if the issuance or sale of such shares would constitute a
violation by the Participant, any other individual exercising an Option, or the
Company of any provisions of any law or regulation of any governmental
authority, including without limitation any federal or state securities laws or
regulations. If at any time the Company shall determine, in its discretion, that
the listing, registration or qualification of any shares subject to an Option
upon any securities exchange or under any governmental regulatory body is
necessary or desirable as a condition of, or in connection with, the issuance or
purchase of shares of Stock hereunder, no shares of Stock may be issued or sold
to the Participant or any other individual exercising an Option pursuant to such
Option unless such listing, registration, qualification, consent or approval
shall have been effected or obtained free of any conditions not acceptable to
the Company, and any delay caused thereby shall in no way affect the date of
termination of the Option. Specifically, in connection with the Securities Act,
upon the exercise of any Option or the delivery of any shares of Stock
underlying an Option, unless a registration statement under the Securities Act
is in effect with respect to the shares of Stock covered by such Option, the
Company shall not be required to issue or sell such shares of Stock unless the
Committee has received evidence satisfactory to it that the Participant or any
other individual exercising an Option may acquire such shares of Stock pursuant
to an exemption from registration under the Securities Act. Any determination in
this connection by the Committee shall be final, binding, and conclusive. The
Company may, but shall in no event be obligated to, register any securities
covered hereby pursuant to the Securities Act. The Company shall not be
obligated to take any affirmative action in order to cause the exercise of an
Option or the issuance or sale of shares of Stock pursuant to the Plan to comply
with

 

10



--------------------------------------------------------------------------------

any law or regulation of any governmental authority. As to any jurisdiction that
expressly imposes the requirement that an Option shall not be exercisable until
the shares of Stock covered by such Option are registered or are exempt from
registration, the exercise of such Option (under circumstances in which the laws
of such jurisdiction apply) shall be deemed conditioned upon the effectiveness
of such registration or the availability of such an exemption.

10.2 Rule 16b-3. During any time when the Company has a class of equity security
registered under Section 12 of the Exchange Act, it is the intent of the Company
that Options pursuant to the Plan and the exercise of Options granted hereunder
will qualify for the exemption provided by Rule 16b-3 under the Exchange Act. To
the extent that any provision of the Plan or action by the Board does not comply
with the requirements of Rule 16b-3, it shall be deemed inoperative to the
extent permitted by law and deemed advisable by the Board, and shall not affect
the validity of the Plan. In the event that Rule 16b-3 is revised or replaced,
the Board may exercise its discretion to modify this Plan in any respect
necessary to satisfy the requirements of, or to take advantage of any features
of, the revised exemption or its replacement.

 

11.

GENERAL PROVISIONS

11.1 Disclaimer of Rights. No provision in the Plan, in any Option or in any
Option Agreement shall be construed to confer upon any individual the right to
remain a director of the Company or any Affiliate, or to interfere in any way
with any contractual or other right or authority of the Company either to
increase or decrease the compensation or other payments to any individual at any
time, or to terminate any employment or other relationship between any
individual and the Company or any Affiliate. The obligation of the Company to
pay any benefits pursuant to this Plan shall be interpreted as a contractual
obligation to pay only those amounts described herein, in the manner and under
the conditions prescribed herein. The Plan shall in no way be interpreted to
require the Company to transfer any amounts to a third party trustee or
otherwise hold any amounts in trust or escrow for payment to any participant or
beneficiary under the terms of the Plan.

11.2 Nontransferability of Options. Except as provided in Sections 6.4 and 6.5
or otherwise at the time of grant or thereafter, no right or interest of any
Participant in an Option granted pursuant to the Plan shall be assignable or
transferable during the lifetime of the Participant, either voluntarily or
involuntarily, or subjected to any lien, directly or indirectly, by operation of
law, or otherwise, including execution, levy, garnishment, attachment, pledge or
bankruptcy, except pursuant to a domestic relations order in settlement of
marital property rights. In the event of a Participant’s death, a Participant’s
rights and interests in Options shall only be transferable by will or the laws
of descent and distribution to the extent provided under this Plan, and payment
of any amounts due thereunder shall be made to, and exercise of any Option may
be made by, the Participant’s legal representatives, heirs or legatees. If in
the opinion of the Board a person entitled to payments or to exercise rights
with respect to the Plan is unable to care for his or her affairs because of
mental condition, physical condition or age, payment due such person may be made
to, and such rights shall be exercised by, such person’s guardian, conservator
or other legal personal representative upon furnishing the Board with evidence
satisfactory to the Board of such status.

11.3 Changes in Accounting or Tax Rules. Except as provided otherwise at the
time an Option is granted, notwithstanding any other provision of the Plan to
the contrary, if, during the term of the Plan, any changes in the financial or
tax accounting rules applicable to any Option shall occur which, in the sole
judgment of the Board, may have a material adverse effect on the reported
earnings, assets or

 

11



--------------------------------------------------------------------------------

liabilities of the Company, the Board shall have the right and power to modify
as necessary, any then outstanding and unexercised Options and other outstanding
Options as to which the applicable services or other restrictions have not been
satisfied.

11.4 Nonexclusivity of the Plan. The adoption of the Plan shall not be construed
as creating any limitations upon the right and authority of the Committee to
adopt such other incentive compensation arrangements (which arrangements may be
applicable either generally to a class or classes of individuals or specifically
to a particular individual or particular individuals) as the Committee in its
discretion determines desirable.

11.5 Captions. The use of captions in this Plan or any Option Agreement is for
the convenience of reference only and shall not affect the meaning of any
provision of the Plan or such Option Agreement.

11.6 Other Option Agreement Provisions. Each Option Agreement may contain such
other terms and conditions not inconsistent with the Plan as may be determined
by the Board or the Committee, in their sole discretion.

11.7 Severability. If any provision of the Plan or any Option Agreement shall be
determined to be illegal or unenforceable by any court of law in any
jurisdiction, the remaining provisions hereof and thereof shall be severable and
enforceable in accordance with their terms, and all provisions shall remain
enforceable in any other jurisdiction.

11.8 Governing Law. The validity and construction of this Plan and the Option
Agreements shall be construed in accordance with and governed by the laws of the
State of Delaware other than any conflicts or choice of law rule or principle
that might otherwise refer construction or interpretation of this Plan and the
Option Agreements to the substantive laws of any other jurisdiction.

11.9 Section 409A. Notwithstanding anything in this Plan to the contrary, the
Plan and Options made under the Plan are intended to comply with the
requirements imposed by Section 409A of the Code. If any Plan provision or
Option under the Plan would result in the imposition of an additional tax under
Section 409A of the Code, the Company and the Participant intend that the Plan
provision or Option will be reformed to avoid imposition, to the extent
possible, of the applicable tax and no action taken to comply with Section 409A
of the Code shall be deemed to adversely affect the Participant’s rights to an
Option. The Participant further agrees that the Committee, in the exercise of
its sole discretion and without the consent of the Participant, may amend or
modify an Option in any manner and delay the payment of any amounts payable
pursuant to an Option to the minimum extent necessary to meet the requirements
of Section 409A of the Code as the Committee deems appropriate or desirable.
Subject to any other restrictions or limitations contained herein, in the event
that a “specified employee” (as defined under Section 409A of the Code) becomes
entitled to a payment under the Plan that is subject to Section 409A of the Code
on account of a “separation of service” (as defined under Section 409A oft the
Code), such payment shall not occur until the date that is six months plus one
day from the date of such “separation from service.” Any amount that is
otherwise payable within the six (6) month period described herein will be
aggregated and paid in a lump sum amount without interest.

 

12.

AMENDMENT, MODIFICATION AND TERMINATION

12.1 Amendment, Modification, and Termination. Subject to Sections 3.2, 11.9 and
12.2, the Board may at any time terminate, and from time to time may amend or
modify the Plan provided, however, that no amendment or modification may become
effective without approval of the

 

12



--------------------------------------------------------------------------------

stockholders of the Company if stockholder approval is required to enable the
Plan to satisfy any applicable statutory or regulatory requirements, or if the
Company, on the advice of counsel, determines that stockholder approval is
otherwise necessary or desirable.

12.2 Options Previously Granted. Except as otherwise may be required under
Section 11.9, notwithstanding Section 12.1 to the contrary, no amendment,
modification or termination of the Plan or Option Agreement shall adversely
affect in any material way any previously granted Option, without the written
consent of the Participant holding such Option.

 

13.

DURATION

Unless sooner terminated by the Board, this Plan shall terminate automatically
10 years from the Effective Date. After the Plan is terminated, no Options may
be granted. Options outstanding at the time the Plan is terminated shall remain
outstanding in accordance with the terms and conditions of the Plan and the
Option Agreement.

 

14.

EXECUTION

To record adoption of the Plan by the Board as of January 24, 2011, the Company
has caused its authorized officer to execute the Plan.

 

M.D.C. HOLDINGS, INC. By:   /S/    MICHAEL TOUFF           Senior Vice President

 

Date: March 1, 2011

 

13